Citation Nr: 1713070	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  14-22 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, left upper extremity, to include as secondary to diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy, right upper extremity, to include as secondary to diabetes mellitus type II.

3.  Whether new and material evidence has been received to reopen a claim of service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and November 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In his June 2014 substantive appeal (via VA Form 9), the Veteran requested a hearing before a member of the Board at a local VA office.  In October 2016, the Veteran was afforded this hearing and testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  Unfortunately, a transcript of this hearing was unable to be produced due to audio malfunctions during the hearing.  The Veteran was informed of this circumstance and, in March 2017, requested that he be scheduled for a new hearing.  On a number of occasions, however, the Veteran and his spouse have requested that his disability be increased to 100 percent without the need to appear at another hearing.  See, e.g., March 2017 letter from spouse.  Accordingly, the Board will proceed with granting the claim of entitlement to a TDIU in this decision based on the evidence of record.  The three remaining issues on appeal will be remanded so that the Veteran may be afforded a new hearing, as has been requested.


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD) and peripheral neuropathies of the lower extremities prevent him from being able to secure and maintain substantially gainful employment.
CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations provide for a rating threshold that must be met in order to consider a claim for TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  If there is only one disability, then it should be rated at 60 percent or more.  Id.  If there are multiple disabilities, then at least one should be rated at 40 percent or more and there should be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

Here, the Veteran is currently service connected for the following disabilities: PTSD, rated as 50 percent disabling effective May 14, 2010; diabetes mellitus type II, rated as 20 percent disabling from July 29, 2009; peripheral neuropathy, right lower extremity, rated as 10 percent disabling from March 26, 2012; peripheral neuropathy, left lower extremity, rated as 10 percent disabling from March 26, 2012; tinnitus, rated as 10 percent disabling from June 9, 2014; and bilateral hearing loss, rated as zero percent disabling from June 9, 2014.  The combined evaluation for these disabilities is 60 percent from July 29, 2009 and 70 percent from March 26, 2012.

Accordingly, the Veteran's rating history shows that as of March 26, 2012, the Veteran had at least one service-connected disability rated at 40 percent and sufficient additional disabilities to bring his combined rating to 70 percent.  Pursuant to the rating threshold requirement of § 4.16(a), the Board may consider the claim for TDIU on a schedular basis.

For the reasons that follow, the Board finds that entitlement to a TDIU is warranted.

A review of the Veteran's educational and occupational history shows that he completed the equivalent of a high school education via General Education Development (GED) testing.  January 2013 VA Form 21-8940.  He completed no college or graduate education.  Id.  From 1972 to 1979 he was employed by the Chicago Police Department as a Patrolman but resigned from this position due to his mental health problems.  September 2015 VA examination report (the Veteran reported that he resigned due to concerns about his anger and the possibility that he would eventually harm someone); January 2013 VA Form 21-8940; see also June 2009 Mental Health Initial Evaluation note (the Veteran reported that issues from Vietnam would present themselves when he was trying to work).  Subsequently, he and his spouse started their own construction company; however, the Veteran reported that his wife did most of the work and that the company was eventually passed to their son.  June 2009 Mental Health Initial Evaluation note.  While the exact dates and circumstances of the Veteran's employment with the construction company are uncertain, it is clear that the company is no longer in existence and that the Veteran has not worked in recent history.  See id.  Instead, the Veteran stayed at home to take care of the household and children while his wife earned income for their family.

The Veteran has sought VA treatment for his psychiatric problems since June 2009.  His treating VA psychiatrist has authored several letters in support of an increased evaluation for PTSD and for entitlement to a TDIU.  These letters were submitted in June 2010, August 2011, November 2012, July 2014, and July 2015, and they all provide a similar account of the impact of the Veteran's PTSD on his functional status.  The letters note that the Veteran has been compliant with his psychiatric treatment plan, which includes medication and individual therapy, but that he still remains highly symptomatic and the resultant functional effect is severe.  The Veteran continues to have daily intrusive thoughts, flashbacks, daily nightmares, nocturnal agitation, anhedonia, a sense of foreshortened future, isolative behavior, irritability, and sleep disruption.  He is unable to adapt to stressful work environments and he is unable to establish of maintain effective relationships in a work setting.  The VA psychiatrist opined that his severe and persistent symptomatology prevents him from gaining or maintaining gainful employment.  In each letter, the VA psychiatrist also noted that the Veteran's Global Assessment of Functioning (GAF) score was either 45 or 46-such a GAF score suggests serious symptoms or any serious impairment in social, occupational, or school functioning.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) ("GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illnesses.'") (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed., at 32 (1994)).  

The Veteran's spouse has submitted several statements pertaining to the occupational impact of the Veteran's PTSD.  In an August 2012 Statement in Support of Claim, she wrote that the Veteran has mood swings, depression, problems with anger and irritability, sleepless nights, memory issues, and that he is extremely isolative.  She related that he generally will not leave their house unless there is an emergency.  In a November 2012 letter, she wrote that the Veteran's mental health condition prevents him from working in a public area and from working with other people, in general.  She also related that, when they do leave the house, she does the driving because the Veteran experiences problems with anger when he is driving a car.  In a January 2015 letter to their congressman, the Veteran's spouse wrote that the Veteran cannot work in a stressful situation.

VA examination reports have also spoke to the Veteran's functional status.  June 2012, December 2012, and September 2015 VA examination reports showed that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  All three reports also recorded PTSD symptomatology similar to that described above.  The December 2012 VA examination report included an opinion on employability.  The examiner wrote that it was not at least as likely as not that the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment.  The examiner reasoned that the Veteran would have difficulty performing work requiring prolonged standing or walking for more than 10 minutes but that he could perform sedentary desk-type work.  The examiner added that such sedentary work would have to be of a type where the Veteran would have limited contact with others.  The September 2015 VA examination report included a similar opinion on employability, but there was no qualifying statement as to the type of sedentary work the Veteran would be able to perform.  Unrelated to the Veteran's PTSD, a January 2013 VA examination report for peripheral neuropathy noted that the Veteran's lower extremity neuropathies have the functional impact of limiting the Veteran's ability to walk. 

The Board notes that all medical opinions of record have shown that the Veteran is not capable of performing physical employment; the discrepancies lie in his aptitude to perform sedentary employment.  To that end, VA examination reports how that his service-connected disabilities would not preclude sedentary employment, at least not entirely, with one report noting that the sedentary employment would have to be of a type where the Veteran had limited contact with others.  On the other hand, the Veteran's treating VA psychiatrist has opined that the Veteran's PTSD would completely prevent him from securing and maintaining gainful employment, to include sedentary employment.  While the determination of whether a person may be able to secure and maintain substantially gainful employment is a legal determination, see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner), the Board nonetheless finds the VA treating psychiatrist's opinions persuasive given his extensive history of treating and interacting with the Veteran.  The Veteran's spouse has also provided credible statements describing the Veteran's functional status that, in many ways, echo the thoughts of the VA treating psychiatrist.  The Board notes that medical evidence pertaining to the Veteran's peripheral neuropathies of the lower extremities have shown that condition to impact physical functioning.  The Board has also considered the Veteran's educational and occupational history, which, in general, shows that he has no experience with sedentary work or with work other than what could be characterized as unskilled labor.

The Board has also considered the Veteran's service-connected disabilities of tinnitus, bilateral hearing loss, and diabetes mellitus type II; however, for the purposes of this determination, it finds that discussion of those disabilities is not needed as the Veteran's claim for a TDIU may be substantiated through consideration of the PTSD and the Veteran's lower extremity neuropathies.

In summary, the Board finds that the evidence pertaining to the claim of entitlement to a TDIU is at least in equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that his service-connected PTSD and peripheral neuropathies of the lower extremities prevent him from being able to secure and maintain substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A TDIU is therefore warranted.  This represents a complete grant of benefits sought for this claim.


ORDER

A TDIU is granted.


REMAND

As noted in the introduction, in March 2017, the Veteran requested that he be scheduled for a new hearing.  Accordingly, the issues of entitlement to service connection for peripheral neuropathy, right upper extremity; peripheral neuropathy, left upper extremity; and the claim to reopen a previously denied claim of service connection erectile dysfunction are remanded so that the Veteran may be afforded a new hearing.

Accordingly, these issues are REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing sitting at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


